921 A.2d 1181 (2007)
Ralph D. HESS, Respondent,
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, BUREAU OF DRIVER LICENSING, Petitioner.
Supreme Court of Pennsylvania.
May 1, 2007.

ORDER
PER CURIAM.
The Petition for Allowance of Appeal is GRANTED limited to the issue of whether petitioner possessed independent authority to impose the interlock requirement. The Order of the Commonwealth Court is REVERSED pursuant to McGrory v. PennDOT, ___ Pa. ___, 915 A.2d 1155 (2007). Jurisdiction relinquished.